Title: To George Washington from Battaile Muse, 4 February 1787
From: Muse, Battaile
To: Washington, George



Honourable Sir,
February 4th 1787

Your Letters dated the 3rd & 24th of Last month I received & have done Every thing in my Power To Accommodate you with money—I now Send by Mr A. Morton fifty pounds Should Mr Wales Fail To Take up my order please To Inform me, that I may provide; I have wrote of this date to Mr Wales To Pay it at the day apointed or sooner if Possable, my money is their in His hands on Interest at my pleasure, and I am in hopes He will Pay Punctually; I have not Collected near that Sum, I wish To be always Forward in my accts, If Mr Wales Fails, I think I shall not altho I have not money in hand, yet I will Furnish what Ever I Promise. by that Time I expect To have as much as that amount Fall into my hands of yours. I do not Expect To Trancemit any more untill about the 18th or 20th of april, at which Time I Shall waite on you my Self, unless some unforeseen accident prevents It—I shall raise Every Shillings in my Power by that Time—I was Last week with Every Tenant, and I Shall Visit

them again next week—the bad roads has prevented Some of them geting down their Tobacco Mr Airess Promises To Pay by the first of april but I doubt it, as he depends on Collecting Standing Debts which is next To an Impossible To obtain in this County. I have Told Him of the Necessity and how Necessary it is For Him To Pay, He is of the same opinion, He made but a Very Small Crop Last year. I Expect all, but Him, on this Side the Ridge will Pay up by the 1st of april, if not those that Fail Will be Caled To acct—the Fauquier Tenants accts will Take Some Time To bring up altho many has paid by runing a way.
I Obtained Six Judgements in Fauquier Court Last may—I Issued one Execution agt Jacob Rector For £131—out of which Sum I have only received £35. when I am To get the Ballance is uncertain, as the sheriff Plays off—I shall Endeavour To Bring Him Too. Last week I Took out another Execution by way of a spurr To the others—as in april the whole must Issue, if Judgement Stands over Twelve months I can not Issue Execution without another hearing, and that will be Too Troublesome & Expensive To All Parties all the Tenants I Put on the Land Last year But Harrel run away—one I attached, the Others I Shall Sue the Securities for Payment—their is Two Lots now Vacant I expect To rent them next week when I am on the Spot for the present year, Some of the Lots are rented for one year & Some for Ten years. I attached Horses from one that was runing away the Trial does not Come on untill march Court the 4th monday where I must attend—their is a Pooer Tenant in Fauquier on Lot No. 3 that owes much rent, He has a good waggone Horse for Sale at £22. Several other Tenants wants To Sell Horses—whether you are in great want or not I wish you To buy—as Horses are their Chief dependance To Pay rents with, and at Sheriffs Sales for Horses their will be no bidders therefore the Payment will be Tedious and put of with Trouble and Expence—If you want Plow Horses I wish you To Send and Express To Inform me at Leesburg next Monday or Tuesday I shall be at that place and on my way To Plan matters as well as I can with the Fauquier Tenants altho I Left them Last week. I have a distress & attachment out agt Jacob Recter for Last years rent & the present years rent, as I was Told He was about To remove—I must go & See whether that Business is done as well

many other things to do—the Tenants in Fauquier do as they please with the Leases—one place has Sold three Times Last year altho the Lease Expresses that it shall not be Sold without Consent—I have Sued Thompson I Expect I could get a Horse from Him and no more altho His debt is £50—Charles Rector & Capn Kennady I Fear is not able To Pay the Cost of a suit. John Marshall Esqr. attorney at Law in Richmond give me a Letter To Thornton Washington—when I got Home Thornton was gone Below To See His Friends and not Expected To return Soon As I new the Letter Contained Papers respecting your Lands I Broke it open—one of which papers I Send you as I am unacquainted with any witness respecting that Business—I am with Every Sentiment of Regard & attention your Obedient Humble Servant

Battaile Muse

